DETAILED ACTION
This office action response the amendment application on 01/13/2022.
Claims 1-19 and 21 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 13 January, 2022.  No claim  has been amended.  Claim 20 has been withdrawn from consideration.  Claims 1-19 and 21  are pending and have been considered below.

Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive.
The applicant argues see pages 11-13, of the Remarks that Athalye, et al. fails to show or suggest the element of “calibration data that includes output backoff values corresponding to input backoff values” , “determination of a normalized transmit power based on the calibration data”, as set forth in claim 1. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. First of all, the applicant specification indicates on the paragraph [0028, 0037], shows the calibration data measured at a default set point for each frequency in the second set of calibration frequencies and the calibration data comprising output backoff values corresponding to input backoff values for each of a first set of calibration frequencies. For this instance, the  “comprising” is open ended interpretation, which means the output backoff values corresponding to input backoff values is a part of calibration data. It supposed to be the calibration data determine or measure the output backoff values corresponding to input backoff values for each of a first set of calibration frequencies. The claims has to written specifically that appear to explicitly disclose function of the calibration to make the radio of the terminal is capable of operating (see, spec [0037]). Thus, Athalye discloses the functionality of backoff evaluator of terminal, which a backoff value determined by a backoff adjustment module, ([0052]). upon receiving a spectral allocation and a corresponding power backoff from base station 410 (input) and backoff adjustment module 426 to determine whether mobile station 420 can utilize the assigned power backoff in view of the capability, interference considerations, and facilitate adjustment of the backoff as necessary in view of the considered constraints (see, [0056]). On the side, the applicant argued of the claim limitation “determination of a normalized transmit power based on the calibration data”, as set in claim 1. For this argument, unless the applicant set the specific process for “normalized” step, the office interpretation of the action of normalized has a plain meaning of facilitate adjustment, or regulated. Thus, Athalye discloses utilize a backoff adjustment module 426 to determine and facilitate adjustment of the backoff power as necessary in view of the considered constraints, ([0056]). Furthermore, a power backoff can subsequently be associated with a spectral allocation by referencing a power lookup table, which the mobile station a bandwidth allocation calibration frequencies, determine the normalized or adjusted transmit power backoff can be implemented as a system requirement within system 400, (see, 0055-0056]).  
The applicant argues see pages 13-14, of the Remarks that Athalye, et al. fails to show or suggest the element of “selection of a normalized transmit power” as set forth in claim 1. Examiner respectfully disagrees. Athalye discloses selecting a power backoff parameter corresponding to the bandwidth allocation that is pre-mapped to the determined location of the bandwidth allocation, (see, 0009, 0014). Furthermore, determine a location of the allocated frequency subcarriers within the system bandwidth, and select the maximum power reduction (MPR) value corresponding to the determined location using the predefined mapping relationship, (see,[ 0010]). However, Athalye appears to be silent to the instant claim limitation of selection of a normalized transmit power, however Dai further discloses selected transmit (TX) power for a foreground calibration channel, (corresponding to normalized transmit power that the radio of the terminal is capable of operating (see, claim 21, 0031, 0034]).
7.	The applicant argues see page 14, of the Remarks that Athalye, et al. fails to show or suggest the element of “misconstruction of the claim and/or improper hindsight stemming from Applicant's disclosure” as set forth in claim 1. 
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, the combination of Athalye and Dai meets the scope of the claimed limitation as currently presented. 

Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.
Miller et al. (US 20110007646 A1 and US20110009055), hereinafter “Miller”, Miller discloses [0014] provides improved power control of return link transmissions in satellite communications systems; also, [0015] obtaining a satellite beacon signal power at a receiver of the gateway (input) and determining a target signal power at the gateway for one or more frequency channels (output); Furthermore, [0046] The target signal power (P*) may be a desired value of the message signal power at a demodulator of the gateway 115. P* may be calculated for each channel in the return link. In addition, in [0063, 0112] and Fig. 8, Gateway calibration data may also be used to determine P*, he gateway calibration may include, for example, frequency gain and/or path gain; and in [0085, 0106] a normalized beacon power Bnow (see Fig. 5).
Chen et al. (US 20190059060 A1), hereinafter “Chen”, Chen discloses determining input power backoff (IBO) settings used to transmit wireless signals and an output power backoff (OBO) value (see[0006-0008]). In addition, negotiating a set of IBO values that are mutually compatible to each of the first and second wireless devices and the negotiated set of IBO values (corresponding to normalized power), ( [0010-0011, 0070-0071]).
Zhang et al. (US 20160278063 A1), Satellite beam power backoff, hereinafter “Zhang”, Zhang also discloses on [0008, 0011], determining a power back-off value for the selected location and dynamically adjusting a power level of the beam to be transmitted. 

If the applicant representative believes that any additional claim limitation clarification matters need to be addressed in order to place this application in condition for allowance, or that a telephonic interview will help to materially advance the prosecution of this application, the applicant representative is invited to contact the undersigned Examiner by telephone at the representative’s convenience.

Allowable Subject Matter

Claims 8-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Athalye et al. (U.S. Patent Application Publication No. 2009/0191910), (“Athalye”, hereinafter), in view of Dai et al. (U.S. Patent Application Publication No. 2003/0040274), (“Dai”, hereinafter). 
As per Claim 1, Athalye discloses a method comprising: 
storing calibration data in a terminal ([see, a memory that stores data relating predefined calibration data, such as a system bandwidth, a plurality of frequency subcarriers, [0010]), the calibration data comprising output backoff values corresponding to input backoff values for each of a first set of calibration frequencies ([see, wherein a memory that stores data relating predefined calibration data, a backoff value determined by a backoff adjustment module, ([0052]). upon receiving a spectral allocation and a corresponding power backoff from base station 410 (input) and backoff adjustment module 426 to determine whether mobile station 420 can utilize the assigned power backoff in view of the capability, interference considerations, and facilitate adjustment of the backoff as necessary in view of the considered constraints (see, [0010, 0056]); 
determining a normalized transmit power of the terminal for one or more transmit frequencies within a predetermined frequency range based, at least in part, on the calibration data ([see, determine a location of the allocated frequency subcarriers within the system bandwidth that in the stores data relating predefined calibration data, [0010]); 
receiving an assigned frequency for use by the terminal to communicate with a gateway in a satellite communication system ([see, wherein the power amplifier (PA) backoff parameters corresponding to the assignment that are pre-mapped to the determined locations of the one or more assigned frequency subcarriers in the system frequency band, mobile station 420 can receive the assigned bandwidth allocation [0014, 0055], and Fig. 7); 
selecting a normalized transmit power corresponding to the assigned frequency ([see, selected from a permitted frequency band utilized by system, selecting one or more power amplifier (PA) backoff parameters corresponding to the assignment that are pre-mapped to the determined locations of the one or more assigned frequency subcarriers  [0014, 042]); and 
transmitting uplink data from the terminal to the gateway using the normalized transmit power ([see, wherein the transmit power of terminal 220, terminal 220 can utilize a power amplifier 224 to apply an appropriate power level for communications within system 200, [0046-0047], and Fig. 2]).  
Athalye doesn’t appear explicitly disclose: normalized transmit power of the terminal for one or more transmit frequencies.
However, Dai discloses normalized transmit power of the terminal for one or more transmit frequencies ([see, selected transmit (TX) power for a foreground calibration channel, (corresponding to normalized transmit power that the radio of the terminal is capable of operating (see, claim 21, 0031, 0034], and Fig. 3]).
In view of the above, having the system of Athalye and then given the well-established teaching of Dai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Dai. The motivation for doing so would have been to provide uplink power control results improves the transmit power adjustment per carrier frequency at terminals (Dai, ¶ [0001]).
As per Claims 2, 13, Athalye further discloses wherein the assigned frequency is received at the terminal from at least one of a gateway or a network management system (NMS) ([see, the mobile station 420 can receive the assigned bandwidth allocation [0014, 0055], and Fig. 7).
As per Claim 3, Athalye and Dai disclose the method of claim 1, and Athalye further discloses further comprising: receiving, from the gateway, a second assigned frequency ([see, the mobile station 420 can receive the assigned bandwidth allocation [0014, 0055], and Fig. 7).
As per Claim 12, Athalye discloses a method comprising: 
obtaining calibration data for a terminal during a calibration procedure ([see, a memory that stores data relating predefined calibration data, such as a system bandwidth, a plurality of frequency subcarriers, [0010]), 
wherein the calibration data comprises output backoff values corresponding to input backoff values for each of a first set of calibration frequencies ([see, wherein a memory that stores data relating predefined calibration data, a backoff value determined by a backoff adjustment module, ([0052]). upon receiving a spectral allocation and a corresponding power backoff from base station 410 (input) and backoff adjustment module 426 to determine whether mobile station 420 can utilize the assigned power backoff in view of the capability, interference considerations, and facilitate adjustment of the backoff as necessary in view of the considered constraints (see, [0010, 0056]), and 
determining a normalized transmit power of the terminal for one or more transmit frequencies, based on the calibration data ([see, determine a location of the allocated frequency subcarriers within the system bandwidth that in the stores data relating predefined calibration data, [0010]);
receiving an assigned frequency for communicating with a gateway in a satellite communication system ([see, wherein the power amplifier (PA) backoff parameters corresponding to the assignment that are pre-mapped to the determined locations of the one or more assigned frequency subcarriers in the system frequency band, mobile station 420 can receive the assigned bandwidth allocation [0014, 0055], and Fig. 7); and 
transmitting uplink data to the gateway using a selected normalized transmit power corresponding to the assigned frequency ([see, wherein the transmit power of terminal 220, terminal 220 can utilize a power amplifier 224 to apply an appropriate power level for communications within system 200, [0046-0047], and Fig. 2]).  
Athalye doesn’t appear explicitly disclose: a first set of gain values associated with each of a second set of calibration frequencies; and normalized transmit power of the terminal for one or more transmit frequencies.
However, Dai discloses a first set of gain values associated with each of a second set of calibration frequencies ([see, e.g., the satellite receive gain determine adjusts its uplink (U/L) transmit power per carrier frequency disclosed, [0028, 0048-0049], and Fig. 3, 8]); and 
normalized transmit power of the terminal for one or more transmit frequencies ([see, wherein the uplink power control (ULPC) algorithm, a power setting generated (corresponding to normalized transmit power) by the satellite terminal software, and the channel (frequency), frame number, and slot number associated with the impending transmission, [0031], and Fig. 3]).
In view of the above, having the system of Athalye and then given the well-established teaching of Dai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Dai. The motivation for doing so would have been to provide uplink power control results improves the transmit power adjustment per carrier frequency at terminals (Dai, ¶ [0001]).
As per Claim 21, Athalye discloses a method comprising: 
storing calibration data in a terminal ([see, a memory that stores data relating predefined calibration data, such as a system bandwidth, a plurality of frequency subcarriers, [0010]), the calibration data comprising output backoff values corresponding to input backoff values for each of a first set of calibration frequencies ([see, a memory that stores data relating predefined calibration data, such as a system bandwidth, a plurality of frequency subcarriers, selecting a power backoff parameter corresponding to the bandwidth allocation [0010]); 
determining a normalized transmit power of the terminal for one or more transmit frequencies within a predetermined frequency range based, at least in part, on the calibration data ([see, determine a location of the allocated frequency subcarriers within the system bandwidth that in the stores data relating predefined calibration data, [0010]); 
receiving an assigned frequency for use by the terminal to communicate with a gateway in a satellite communication system ([see, wherein the power amplifier (PA) backoff parameters corresponding to the assignment that are pre-mapped to the determined locations of the one or more assigned frequency subcarriers in the system frequency band, mobile station 420 can receive the assigned bandwidth allocation [0014, 0055], and Fig. 7); 
selecting a normalized transmit power corresponding to the assigned frequency ([see, selected from a permitted frequency band utilized by system, selecting one or more power amplifier (PA) backoff parameters corresponding to the assignment that are pre-mapped to the determined locations of the one or more assigned frequency subcarriers  [0014, 042]); and transmitting uplink data from the terminal to the gateway using the normalized transmit power ([see, wherein the transmit power of terminal 220, terminal 220 can utilize a power amplifier 224 to apply an appropriate power level for communications within system 200, [0046-0047], and Fig. 2]), 
wherein the calibration data is stored during at least one of a manufacturing process, initialization process, and factory calibration procedure ([see, a memory that stores data relating predefined calibration data, such as a system bandwidth, a plurality of frequency subcarriers, selecting a power backoff parameter corresponding to the bandwidth allocation [0010]). 
Athalye doesn’t appear explicitly disclose: normalized transmit power of the terminal for one or more transmit frequencies. 
However, Dai discloses normalized transmit power of the terminal for one or more transmit frequencies ([see, wherein the uplink power control (ULPC) algorithm, a power setting generated (corresponding to normalized transmit power) by the satellite terminal software, and the channel (frequency), frame number, and slot number associated with the impending transmission, [0031], and Fig. 3]). 
In view of the above, having the system of Athalye and then given the well-established teaching of Dai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Dai. The motivation for doing so would have been to provide uplink power control results improves the transmit power adjustment per carrier frequency at terminals (Dai, ¶ [0001]).

Claims 4-7, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Athalye, in view of Dai, and further in view of Makinen (U.S. Patent No. 6,205,172 B1), (“Makinen”, hereinafter)
As per Claim 4, Athalye and Dai disclose the method of claim 1, and Athalye doesn’t appear explicitly disclose: wherein: the calibration data further comprises a set point value for each of a second set of calibration frequencies; and 
the set point value corresponds to a lowest input backoff value that meets a maximum adjacent channel interference (ACI) threshold.  
However, Makinen discloses the calibration data further comprises a set point value for each of a second set of calibration frequencies ([see, wherein the receiver are calibrated individually to eliminate errors in measurement, a total of five calibration points, [col. 4, lines 5-60], and Fig. 2-3]); and 
the set point value corresponds to a lowest input backoff value that meets a maximum adjacent channel interference (ACI) threshold ([see, input signal at a few different power levels and by measuring the output signal value of the integrator corresponding to each supply level, that requires in order to reach the error ratio threshold [col. 1, lines 10-15], and Fig. 1]).  
In view of the above, having the system of Athalye and then given the well-established teaching of Makinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Makinen. The motivation for doing so would have been to provide fade margin measurement in a radio system results improves the efficiency fade margin measurement in a radio system (Makinen, [col. 1, lines 10-15]).
As per Claims 5, 20, Athalye appears to be silent to the instant claim, and however Makinen further discloses wherein determining the normalized transmit power further comprises: 
matching a selected transmit frequency with the first set of calibration frequencies to determine corresponding output backoff value ([see, an input signal at a few different power levels and by measuring the output signal value of the integrator corresponding to each supply level, [col. 4, lines 30-50], and Fig. 2-3]); and
matching the selected transmit frequency with the second set of calibration frequencies to determine a corresponding set point value ([col. 4, lines 30-50], and Fig. 2-3]), and  
wherein the uplink data is transmitted using the corresponding output backoff value and the corresponding set point value (see, the output signal is determined [col. 4, lines 30-50, col. 7, lines 1-15], and Fig. 2-3]).
In view of the above, having the system of Athalye and then given the well-established teaching of Makinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Makinen. The motivation for doing so would have been to provide fade margin measurement in a radio system results improves the efficiency fade margin measurement in a radio system (Makinen, [col. 1, lines 10-15]).
  As per Claims 6, 19, Athalye doesn’t appear explicitly disclose: wherein: the calibration data further comprises a first set of gain values respectively associated with each of a second set of calibration frequencies; and wherein the first set of gain values is obtained for a default set point corresponding to a lowest input backoff value that meets a maximum adjacent channel interference (ACI) threshold.
However, Makinen discloses the calibration data further comprises a first set of gain values respectively associated with each of a second set of calibration frequencies ([see, wherein the receiver are calibrated individually to eliminate errors in measurement, a total of five calibration points, [col. 4, lines 5-60], and Fig. 2-3]); and 
wherein the first set of gain values is obtained for a default set point corresponding to a lowest input backoff value that meets a maximum adjacent channel interference (ACI) threshold ([see, input signal at a few different power levels and by measuring the output signal value of the integrator corresponding to each supply level, that requires in order to reach the error ratio threshold [col. 1, lines 10-15], and Fig. 1]).  
In view of the above, having the system of Athalye and then given the well-established teaching of Makinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Makinen. The motivation for doing so would have been to provide fade margin measurement in a radio system results improves the efficiency fade margin measurement in a radio system (Makinen, [col. 1, lines 10-15]).
As per Claims 7, 15, Athalye appears to be silent to the instant claim, and however Makinen further discloses wherein the output backoff values are based, at least in part, on the default set point (see, the measuring the output signal value of the integrator corresponding to each supply level, [col. 4, lines 30-50], and Fig. 2-3]).
In view of the above, having the system of Athalye and then given the well-established teaching of Makinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Makinen. The motivation for doing so would have been to provide fade margin measurement in a radio system results improves the efficiency fade margin measurement in a radio system (Makinen, [col. 1, lines 10-15]).
As per Claim 14, Athalye and Dai disclose the method of claim 12, and Athalye doesn’t appear explicitly disclose: wherein the first set of gain values is obtained for a default set point corresponding to a lowest input backoff value that meets a maximum adjacent channel interference (ACI) threshold.
However, Makinen discloses wherein the first set of gain values is obtained for a default set point corresponding to a lowest input backoff value that meets a maximum adjacent channel interference (ACI) threshold ([see, input signal at a few different power levels and by measuring the output signal value of the integrator corresponding to each supply level, that requires in order to reach the error ratio threshold [col. 1, lines 10-15], and Fig. 1]).
In view of the above, having the system of Athalye and then given the well-established teaching of Makinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Athalye as taught by Makinen. The motivation for doing so would have been to provide fade margin measurement in a radio system results improves the efficiency fade margin measurement in a radio system (Makinen, [col. 1, lines 10-15]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/KHALED M KASSIM/Primary Examiner, Art Unit 2468